In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-03-365 CR
____________________

STEVEN ALEXANDER MENEFEE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 1A District Court
Tyler County, Texas
Trial Cause No. 9487




MEMORANDUM OPINION

         We have before the Court an appeal by Steven Alexander Menefee from a sentence
pronounced January 7, 2003.  The notice of appeal was filed with the trial court on August
4, 2003, more than thirty days from the date of sentencing.  We notified the parties that
the appeal did not appear to have been timely filed.  The response filed by the appellant
does not contend that notice of appeal was filed within the time permitted for perfecting
appeal.  The court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2. 
No extension of time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not
appear that appellant obtained an out-of-time appeal.  The Court finds it is without
jurisdiction to entertain this appeal.
         It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
         APPEAL DISMISSED.    
 
                                                                           PER CURIAM

Opinion Delivered October 9, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.